DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed June 27, 2020.  The preliminary amended claims 1-13, dated 4/18/2020, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/17/2020, 4/18/2020 and 4/16/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 1 recites “a program for a computer configured to execute …”  A claim that recites software (program) per se is not patent eligible subject matter under 35 

Claim Objections
Claim 1-13 are objected to because of the following informalities:  Claim 1 recites, as preamble, the term, “wherein the app”.  However, it lacks the transitional phrase separating the preamble from the steps of the claim.  That is, it fails to recite, for example, wherein the app comprises the steps of:  Claims 2-13 are dependent claims and are rejected likewise.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-- alert trigger causes the application to switch to an ALERT SESSION --.
	Claim 6, recites the term “causes the application send the last segment of audio associated with” in line 2.  The language is not clear, suggest the term be amended to recite
	-- causes the application to send the last segment of audio associated with -- to correct grammatical error.
	Claim 6, recites the term “send the last segment” in line 2.  However there is no prior reference to any “send the last segment” in the base claim.  As best understood, the claim be amended to recite, 
	-- send a last segment --  to address the antecedent issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)as being anticipated by Baronia (“Rescuer-2017 Congressional App Challenge”, 10/10/2017; IDS cited).
	Regarding claim 1, Baronia discloses a mobile device application for handling urgent situations or hazardous situations wherein the app (see video 00:40-1:00, the emergency situation need for developing this app) comprises the steps of:
(a) monitoring speech for alert trigger occurring around the mobile device (see video 1:17, voice activation enabled with a keyword “oranges and rainbow” to detect the alert trigger), 
(b) configured to send a text message with an URL to a 911 dispatch (see video: 1:02 setup user defined emergency number here mom’s phone number, see video, 1:38 sending text message + URL link to mom’s number during emergency, see video: 2:45 for the text message comprising location URL leading to google maps or a national emergency number),
(c) wherein the URL leads to a web page that provides real-time location data of the mobile device (see video: 1:38 sending text message + URL link to mom's number during emergency, see video: 2:45 for the text message comprising location URL leading to google maps).
	Regarding claim 2, Baronia discloses wherein the step of monitoring speech is conducted in background on the mobile device (see video: 1:17 voice activation enabled detects keyword [this is conducted in background]).
	Regarding claim 5, Baronia discloses wherein the alert trigger causes the application will switch to an ALERT SESSION automatically, even if the application is operating in background, wherein the alert session causes the application to send a text message with an URL to a user defined emergency number and the 911 dispatch (see video: 1:02 setup user defined emergency number here mom's phone number, see video: 1:38 sending text message + URL link to mom's number during emergency, see video: 2:45 for the text message comprising location URL leading to google maps or a national emergency number).
	Regarding claim 9, Baronia discloses  wherein the application uses the GPS tools provided by the manufacturer of the mobile device including an integrated GPS antenna, wherein the CRS tools include GPS, Assisted GPS, and Wi-Fi positioning system (see video: sends google map link known to use GPS tools that are part of the mobile device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronia (“Rescuer-2017 Congressional App Challenge”, 10/10/2017).
	Regarding claim 3, 4, Baronia discloses all limitation of the claim analyzed above with claim 1 including wherein the step of monitoring speech means the application is in a listening mode (see video: 1:17, voice activation enabled with a keyword "oranges and rainbows" to detect the alert trigger), except, wherein the application will listen for the word "HELP" and wherein the alert trigger occurs user or anyone in the vicinity of the mobile device says "HELP" twice during a predetermined period of time.  However, Baronia discloses customizing the monitoring speech mode to detect an alert trigger to be any key phrase (see video: 1:17, voice activation enabled with a keyword "oranges and rainbows" to detect the alert trigger).  Furthermore, defining a keyword based emergency message was taught as shown above and the specifics [the keyword being "HELP" and the time based occurrence] would involve routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baronia with the teaching for the purpose of triggering an emergency text message being sent to an emergency contact in case of a situation wherein the user needs help (Baronia, see video).

Claims 6-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baronia (“Rescuer-2017 Congressional App Challenge”, 10/10/2017) in view of Romero (US 2014/0057590).
	Regarding claim 6, Baronia discloses limitation analyzed above with claim 1.  Baronia does not expressly show wherein the alert trigger causes the application send the last segment of audio associated with the alert trigger to an online speech recognition service or the dispatcher for confirmation, wherein the segment of audio is approximately 15 seconds long.  
	Romero in a similar field of endeavor (para. 0002), discloses he application sends a segment of audio associated with the alert trigger to the dispatcher, wherein the segment of audio is approximately certain duration (a user in an emergency situation may touch the "panic button" icon displayed on a screen of a mobile user device 110 (see fig. 1 ).  The user device 110 may also automatically activate video and audio functionality of the user device and automatically attempt to establish a communication channel for transmitting a real-time, live feed of high-quality streaming audio and video directly to the receiving device/system 120D of the primary and/or secondary PSAP and/or to an intermediary server or computer system 120A which may receive and store the audio/video feed for access by the PSAP.  The transmitted audio and video data may be recorded at servers at (or remote from) the primary and secondary PSAPs such as, for example, at servers 120A and/or 120C and/or system 120D as shown in fig. 1, as the data is being streamed live so it can be reviewed later or potentially used in a court of law as evidence, para. 0046).  Romero further discloses two way chat communication with a dispatcher for emergency situations (A one or two-way text or live chat session may also be opened since, in some cases, the situation may warrant for the speaker to be muted while the microphone is kept on. The user may thereby receive instructions in text form from the PSAP and may also perform two-way chat, para. 0039).  Furthermore, defining certain real-time information sharing was taught by Romero and the specifics [certain duration of 15 seconds long audio/video clips] would involve routine skill in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baronia with the teaching of Romero for the purpose of automatically attempt to establish a communication channel for transmitting a real-time, live feed of high-quality streaming audio and video directly to the receiving device/system of a dispatcher PSAP (Romero, paras. 0005, 0046).
	Regarding claim 7, Baronia discloses all limitation of claim 1 above with the mobile device application.  Baronia does not expressly show wherein the ALERT SESSION means that an alert session record is created in a database, wherein the alert session record is a special data container in the real-time database that holds information, including a unique identifier for the session, user information, GPS data in real-time, and any other session related data, wherein the URL is created automatically, wherein each alert session is assigned a unique identifier and the URL uses the unique identifier.  However, Baronia discloses wherein the URL is created automatically, based on the alert trigger (see video: 1:38).  Romero discloses wherein the ALERT SESSION means that an alert session record is created in a database, wherein the alert session record is a special data container in the real-time database that holds information, including a unique identifier for the session, user information, GPS data in real-time, and any other session related data, wherein each alert session is assigned a unique identifier (see fig. 5, see time of the incident, If GPS functionality is disabled on the user device 110 at the time the incident or emergency situation is occurring, the application may automatically activate GPS functionality.  The user device may send its location initially and may continue to send the location, for example, continuously or intermittently, while the session (connection) is active. The streaming video and audio data may be transmitted to a video/audio streaming system of a computer system that can either be hosted by a third party, for example, via Cloud computing, or may be installed on a server at the PSAP or secondary PSAP location, para. 0039, an incident record number [unique identifier] could be generated by the interface system 120A upon receipt of an incident report and returned to the user device 110.  The messaging application 112 can receive and store such information so that, for example, the user can follow-up at a later time with the police or public safety agency regarding the reported incident if desired, para. 0028).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baronia with the teaching of Romero for the purpose of communicating real-time multi-media information associated with an emergency situation (Romero, abstract).
	Regarding claim 8, Baronia discloses all limitation of claim 1 above for the mobile device application.  Baronia does not expressly show wherein the application allows a dispatcher to switch between the front and back cameras on the user's mobile device.  Romero discloses wherein the application allows to switch between the front and back cameras on the user's mobile device (if the user device 110 has more than one camera such as, for example, a screen-side camera and a non-screen-side camera, and the display screen of the user device 110 is touched while the device 110 is recording in panic mode, the streaming video may be switched to the screen-side camera to allow viewing of the face and voice of the person touching the screen, para. 0046) and further discloses wherein the dispatcher can access the video controls (the receiving device or computer system 120 of the PSAP may include, for example but not limited to, a receiving device 120D including a workstation for use by a PSAP agent or operator.  The workstation (not shown) may include a display screen or screens for viewing by the PSAP operator including, for example, a video/audio link which may display the audio/video being streamed and recorded from the device 110. The PSAP operator may have the option of manipulating the streamed audio/video by rewinding, stopping, playing, and the like, para. 0050).  
	Additionally, defining access was taught by Romero and the specifics [dispatcher access and control] would involve routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baronia with the teaching of Romero for the purpose of accessing information to dispatch help to the location of the user device and also maintain communication with the user device (Romero, para. 0046).
	Regarding claims 10, 11, Baronia discloses all imitation of the claim 1 above for the mobile device application.  Baronia does not expressly disclose wherein the web page provides additional information from data collected by the mobile device and wherein the additional information is provided on request of a dispatcher or by default.  	Romero discloses wherein the application provides additional information from data collected by the mobile device which is provided by default (a user in an emergency situation may touch the “panic button" icon displayed on a screen of a mobile user device 110 (see fig. 1).  The user device 110 may also automatically activate video and audio functionality of the user device and automatically attempt to establish a communication channel for transmitting a real-time, live feed of high-quality streaming audio and video directly to the receiving device/system 120D of the primary and/or secondary PSAP and/or to an intermediary server or computer system 120A which may receive and store the audio/video feed for access by the PSAP.  The transmitted audio and video data may be recorded at servers at (or remote from) the primary and secondary PSAPs such as, for example, at servers 120A and/or 120C and/or system 120D as shown in fig. 1, as the data is being streamed live so it can be reviewed later or potentially used in a court of law as evidence, para. 0046).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baronia with the teaching of Romero for the purpose of communicating real-time multi-media information associated with an emergency situation (Romero, abstract).
	Regarding claim 12, Baronia discloses all limitation of claim 1 above for mobile device application.  Baronia does not expressly disclose wherein the application continually uploads real-time data to the web page as long as the application is in alert mode.  Romero discloses wherein the application continually uploads real-time data to the web page as long as the application is in alert mode (the PBA may provide a next-generation mobile application that meets these needs, for example, in an embodiment of a process 1200 for communicating real-time multi-media information associated with an emergency situation to the PSAP as shown in fig. 1, a user in an emergency situation may touch the “panic button” icon [alert mode] displayed on a screen of a mobile user device 110 (see fig. 1), para. 0046).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baronia with the teaching of Romero for the purpose of communicating real-time multi-media information associated with an emergency situation to a designated government public safety agency (Romero, para. 0010).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baronia (“Rescuer-2017 Congressional App Challenge”, 10/10/2017) in view of Roberts et al (hereinafter Roberts) (US 2014/0370841).
	Regarding claim 13, Baronia discloses all limitation of the claim 1 above for mobile device application wherein the application includes the following status settings:
MANUAL ALERT ONLY, or READY, TEST MODE (See video: voice activated is the READY mode, widget on the main screen is the MANUAL ALERT ONLY mode), wherein the status setting TEST MODE means the application is functional, wherein the alert can be triggered in listening mode or by a manually entered alert, but the alert SMS goes to a user-predefined phone number instead of the national emergency number (see video: setup mode to his mom's number so one mode of alert being triggered in listening mode [voice recognition]).
	Baronia fails to explicitly disclose NO INTERNET, NOT READY, TEST MODE (MANUAL ALERT ONLY), wherein the status setting NO INTERNET means the application is not functional except if ALERT SESSION is active the application stores GPS data on the mobile device and the application sends all data when the mobile device regains internet connectivity, 
	wherein the status setting NOT READY means the application does not have permission to access a critical function of the mobile device, wherein the critical function is the camera or the GPS locator, wherein if the user-predefined phone number is not stored or is incomplete then the application will default to the NOT READY status setting,
wherein the status setting TEST MODE (MANUAL ALERT ONLY) means the application will send an SMS alert only if a manually entered alert is entered by the user pressing a button in the application to raise an alert, wherein the application will raise the alert after a predetermined 10 second delay, a user defined delay or without delay to allow the user to cancel the action in case of mistake, wherein the status setting READY (MANUAL ALERT ONLY) means the application will send an SMS alert to the national emergency number only if a manually entered alert is entered, and wherein the status setting READY means the application is fully functional wherein the alert can be triggered in listening mode or by a manually entered alert, and the alert SMS will be sent to the national emergency number.  
	Baronia, however, discloses setting up means the application will send an SMS alert only if a manually entered alert is entered by the user pressing a button in the application to raise an alert (see video: widget fourth option) and also shows a setup area to establish the emergency contact number (see video: setup [inherent that if this is not done, the application is not ready and will not have access to the functionality of the emergency app]).  
	Roberts in the field of speech based user intent emergency call functionality (para. 0004-0006) and teaches a method to detect there is no internet connection or connectivity (the device has (706) an active data connection (e.g., a 2G, 3G, 4G, 4G LTE, and/or Wi-Fi connection).  For example, device 400 has an active data connection as denoted by data service connection indicator 514 and/or Wi-Fi connection and signal strength indicator 516 in FIG. 5A.  In some embodiments or circumstances, the device does not (708) have an active connection to a subscribed telephone service, but does have access to a baseband telephone service.  For example, in accordance with these embodiments, in fig. 5A, baseband telephony service indicator 512 on device 400 indicates that device 400has access to a baseband telephone service, para. 0111); will send an alert only, wherein the application will raise an alert a user defined delay or without delay to allow the user to cancel the action in case of mistake (the device displays a five second countdown notification (e.g., notification 520 in fig. 5A) and an affordance to cancel the pending emergency call (e.g., cancel button 522 and/or Home button 404in fig. 5A).  In some implementations, the device will provide verbal notification and/or utilize verbal cancellation from the user, para. 0118); wherein the alert can be triggered in listening mode and the alert will be sent to the national emergency number (Examples of speech input that expresses a request or an intent to make an emergency call include "call 911” and “call the police," as well as various expressions ("we need the police right away”) of a user's intent to make an emergency call even if the speech input does not include an explicit request or command to make such a call, para. 0103; determining or obtaining a determination of the local emergency dispatcher telephone number based on a geographic location of the device (724) comprises determining or obtaining a determination (814) of a second emergency number.  When the first emergency number is distinct from the second emergency number, the device calls (816) the local emergency dispatcher telephone number using the emergency call functionality comprises calling the second emergency number.  For example, the device determines it is currently located in Singapore and that the appropriate emergency dispatch number is 995.  In this example, the device then calls 995, para 0124).
	Furthermore, certain different modes are taught by Baronia and Roberts as shown above and the specifics [different types of alerts and the related functions] would involve routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baronia with the teaching of Roberts for the purpose of determining or obtaining a determination that the speech input expresses a user request for making an emergency call, calling the local emergency dispatcher telephone number using emergency call functionality (Roberts, para. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.